DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jacob Baldinger on Feb. 10, 2022.
The application has been amended as follows:
1. (Previously Presented)	A method for generating structured views of raw data stored in a data lake, the method comprising:
		receiving relationally tabulated data at an edge node positioned within the data lake;
		deconstructing the tabulated data into a main flat table comprising duplicative records; 
		storing the main flat table in the data lake in native format, wherein the native format corresponds to the raw data in its as-generated form;
		creating a first standard view table consisting of unique records added to the main flat table within a first predetermined time window;
		condensing the main flat table to improve performance and storage space by:
			obtaining a unique record count of records in the first standard view table;
			creating a temporary table based on the record count;
			inserting a set of overwrite records into the temporary table; and
			overwriting the main flat table with the temporary table; 
		creating a second standard view table consisting of unique records added to the main flat table within a second predetermined time window; and

			the first standard view table during the first time window; and 
			the second standard view table during the second time window.

2. (Original)	The method of claim 1 further comprising: 
		after inserting the set of overwrite records into the temporary table, obtaining a unique record count of records in the temporary table;
		comparing the unique record count of the temporary table to the unique record count of the first standard view table; and
		aborting any changes to the main flat table when the unique record count of the temporary table is not equal to the unique record count of the first standard view table.

3. (Original)	The method of claim 1 further comprising after overwriting the main flat table:
		comparing the unique record count of the main flat table to the unique record count of the first standard view table; and
		recreating the temporary table when the unique record count of the main flat table is not equal to the unique record count of the first standard view table.

4. (Original)	The method of claim 1, wherein before the overwriting, the temporary table includes fewer records than the main flat table. 

5. (Original)	The method of claim 4, wherein the overwriting truncates at least one record in the main flat table. 

6. (Original)	The method of claim 1, wherein after the overwriting, the temporary table includes the same amount of records as the first standard view table. 

7. (Original)	The method of claim 1, wherein:
		the overwrite records correspond to records included in the main flat table and stored within the data lake; and 
	 	each overwrite record is located within the data lake based on metadata included in the first standard view table. 



9. (Original)	The method of claim 8, wherein the overwriting of the main flat table with the temporary table comprises changing a memory address that directs the configuration file to the temporary table instead of the main flat table. 

10. (Original)	The method of claim 1, wherein, the second time window is after the first time window and the second standard view includes a different number of unique records than the first standard view. 

11. (Currently Amended)	A distributed computing system and comprising processors linked through a communications network that execute machine executable instructions stored on non-transitory memory within the distributed computer system for generating structured views of data stored within the data lake, the system comprising:
	an edge-node positioned within the data lake and configured to receive tabulated data from computer systems outside the data lake in native format, wherein the native format corresponds to the tabulated data in its as-generated form; 
	a view framework configured to:
	eliminate duplicate records included in the tabulated data 
	store [[the]] unique records included in the tabulated data in a main flat table within the data lake; [[and]]
	generate a first standard view table referencing a first set of unique records added to the main flat table within a first predetermined time window; and
	create a second standard view table referencing a second set of unique records added to the main flat table within a second predetermined time window;
a condenser framework configured to improve performance of the view framework when generating the standard view table by : 
obtaining a count of the first set of unique records referenced in the first standard view table;
creating a temporary table based on the count;
inserting a set of overwrite records into the temporary table; and
overwriting the main flat table with the temporary table; and
a viewing module configured to generate views of: 
the first set of unique records referenced in the first standard view table by using metadata included in the first standard view table to locate one or more of the unique records included in the main flat table and stored within the data lake; and 
	the second set of unique records referenced in the second standard view table by using metadata included in the second standard view table to locate one or more of the unique records included in the main flat table and stored within the data lake.  

12. (Currently Amended)	The system of claim 11, wherein the temporary table includes fewer records than the main flat table, the condenser framework is further configured to truncate records from the main flat table by 

13. (Currently Amended)	The system of claim 12, the condenser framework is further configured to generate the temporary table based on records referenced in the first standard view table and physically stored in the data lake.

14. (Currently Amended)	The system of claim [[13]] 11, condenser framework is further configured to:
	compare a number of records included in the temporary table to a number of records referenced in the first standard view table; and 
	abort the overwrite process when the number of records included in the temporary table is not equal to the number of records referenced in the first standard view table.

15. (Currently Amended)	The system of claim [[13]] 11, wherein 
	determine that the main flat table has exceeded a threshold amount of storage space within the data lake; and 
	truncate the main flat table based on a metadata stored in [[a]] the second standard view table;
wherein, after truncating the main flat table based on the second standard view table, the main flat table occupies less than the threshold amount of storage space within the data lake.

16. (Currently Amended)	A distributed computer system comprising processors linked through a communications network that execute software applications stored on non-transitory memory within the distributed computer system and generate structured views of data stored in native format within a data lake, wherein the native format corresponds to the data in its as-generated form, the software applications comprising:
	
	a view framework configured to generate a first standard view table by removing duplicate records [[from]] added to a main flat table stored in the data lake within a first predetermined time window; 
	a condenser framework configured to improve performance of the view framework when generating the first standard view table by :
		obtaining a unique record count of records in the first standard view table;
		creating a temporary table based on the record count;
		inserting a set of overwrite records into the temporary table; 
		overwriting the main flat table with the temporary table; and 
		creating a second standard view table referencing unique records added to the main flat table within a second predetermined time window; and
	a viewing module configured to generate, the data stored in native format within the data lake , a display of:
		the first standard view table during the first time window; and 
		the second standard view table during the second time window.

17. (Currently Amended)	The system of claim 16, wherein records are added to the main flat table daily, and the condenser framework is configured to truncate records that have been referenced in the first standard view table for more than 30 days. 

18. (Currently Amended)	The system of claim 16 wherein the condenser framework uses object-oriented programming to locate target records stored in the data lake for less than 30 days[[,]] and load the target records into [[a]] the temporary table 

19. (Original)	The system of claim 18, the condenser framework further configured to use classes and properties to express queries for locating the target records in the data lake. 

first standard view table and the temporary table reference an identical number of records before overwriting the main flat table. 

                                             REASONS FOR ALLOWANCE

1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  11/30/2021 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ” storing the main flat table in the data lake in native format, wherein the native format corresponds to the raw data in its as-generated form; creating a first standard view table consisting of unique records added to the main flat table within a first predetermined time window; condensing the main flat table to improve performance and storage space by: obtaining a unique record count of records in the first standard view table; creating a temporary table based on the record count; inserting a set of overwrite records into the temporary table; and overwriting the main flat table with the temporary table; creating a second standard view table consisting of unique records added to the main flat table within a second predetermined time window; and using a viewing tool running in the data lake, generating tabulated views of: the first standard view table during the first time window; and the second standard view table during the second time window”, as required by claim 1 and a similar to the limitations of claims 11 and 16.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIM T NGUYEN/Primary Examiner, Art Unit 2153